PER CURIAM.
This case came on to be heard on appellant’s motion to vacate judgment, and on the record and briefs and oral argument of counsel for the appellee, the appellant not appearing;
And it appearing that' appellant, being represented by experienced counsel, in open court signed a waiver of prosecution by indictment and consented to prosecution by information instead of by indictment, which waiver was also signed by his counsel;
And it appearing that appellant entered a plea of guilty to illegal transportation of a motor vehicle in interstate commerce, in violation of § 408 [now §§ 2311— 2313], Title 18 U.S.C.A.;
And it appearing that under § 408 the court has jurisdiction of the person of the appellant;
And it appearing that the mental examination of appellant was ordered by the court prior to arraignment and that a qualified alienist reported prior to imposition of sentence that the appellant was not insane:
It is ordered that the judgment of the District Court denying appellant’s motion for vacation of judgment be, and it hereby is, affirmed.